DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the Pre-Brief Conference request filed 02/05/2021 in which the Pre-Appeal Brief Conference determined that prosecution would be reopened, the rejection withdrawn, and a new Office action mailed.  Therefore, this rejection is considered NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10, and those depending therefrom including claim 11, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, applicant claims “a robot having an arm that is rotatable relative to the workpiece to be fastened” and makes reference to “the robot” and “the arm.”  However, claim 1 also includes “a robot” and “an arm of a robot.”  Therefore, it’s unclear whether or not applicant is introducing a second arm and/or a second robot or merely referring back to the claimed “arm” and “robot” originally introduced in claim 1, upon which claim 10 depends.  For the purpose of examination, the examiner will consider this the same robot and robot arm.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asamizu (US-2011/0022217) in view of Lagler (US-3,233,752) and further in view of Ito (JP63097857A).
	Regarding claim 1 (Currently Amended), Asamizu (US-2011/0022217) discloses a screw guide device that guides a screw (bolt 51A) to a screw hole (bolt hole), comprising:
wherein the screw (bolt 51A) is fastened by a screw (machine screw) fastening device (nut runner 23) from below to the screw hole (bolt holes 33) formed in a workpiece (3) to be fastened (Fig. 3) [Asamizu; paragraph 0065], the screw hole (33) extending in a vertical direction (Figs. 1 and 2), the screw fastening device (nut runner 33) being attached to a distal end of an arm of a robot (robot arm 21) (Fig. 8), the workpiece (3) to be fastened is supported by a support (conveying robot 4) provided on a floor (“movable on a floor surface”) [Asamizu; paragraph 0069] (Figs. 1 and 2).  Asamizu fails to disclose:
a guide device body; and
a guide member that is provided in the guide device body and that is openable and closable in a radial direction orthogonal to a central axis of a shaft section of the screw, the guide member forming a screw insert through which the shaft section is inserted when the guide member is in a closed state,
the screw guide device is provided structurally separate from the screw fastening device (nut runner 33), the guide device body provided closer to the support than the robot;

wherein the guide device body is connected to a proximal end of the guide member and disposed at an outer side of the workpiece to be fastened in a direction intersecting in the vertical direction, the guide device body is supported by a guide-device support member provided on the floor.
	As to the guide device body and guide member, Lagler (US-3,233,752) teaches a
a guide device body (carriage 22); and
a guide member (fingers 21) that is provided in the guide device body (carriage 22) and that is openable and closable in a radial direction orthogonal to a central axis of a shaft section of the screw (“[t]he slit which separates and defines the fingers is of sufficient length, in view of the thickness of the material which the fingers are formed, that the tips of the fingers may separate, through flexibility of the fingers, to permit withdrawal of the fingers from about the shank of a partially inserted screw”) [Lagler; col. 4, lines 5-11], the guide member (fingers 21) forming a screw insert (30) through which the shaft section is inserted when the guide member (fingers 21) is in a closed state (Figs. 1, 3, 4, 5),
the screw guide device (carriage 22 and fingers 21) is provided separate from the screw fastening device (12) [Lagler; col. 2, lines 33-38];
wherein the guide member (fingers 21) is disposed between the workpiece (11) to be fastened and the screw fastening device (12), and the screw insert (30) is formed at a distal end of the guide member (fingers 21) (Figs. 3-5), and
wherein the guide device body (carriage 22) is connected to a proximal end of the guide member (fingers 21) and disposed at an outer side of the workpiece (11)  (Figs. 3-5) to be fastened in a direction intersecting in the vertical direction (Figs. 3-5).  Lagler fails to disclose the screw guide device and the screw fastening device are structurally separate; and the guide device body 
As to the guide device body [of the guide device] being provided closer to the support [of the workpiece] than the robot [of the screw fastening device], Lagler shows that when the guide device and screw fastening device are used together, the guide device body (22) is closer to the workpiece (and subsequent support) than the screw fastening device (Figs. 3-5).
	As to the screw guide device being structurally separate and being provided on the floor, the guide device body provided closer to the support than the robot [of robot arm] 21 of Asamizu; and the guide device body being supported by a guide device support member provided on the floor, Ito (JP63097857A) teaches a screw guide device (gripper 4) being structurally independent/separate, a guide device body (2) being supported by a guide device support member (robot 1) provided on a floor (while floor isn’t shown, the robot 1 of Ito is an industrial robot [Ito; Abstract], which Asamizu states is to be provided on the floor) [Asamizu; paragraph 0069].  Since Ito is pertinent to fastener guide devices, it therefore would have been obvious to one of ordinary skill in the art to use a robot arm for the separate screw inserting station in order to provide the necessary movements of the guide assembly as desired by Lagler [Lagler; col. 3, lines 70-74] [Lagler; col. 2, lines 33-38], to which a robot arm is particularly suited for with high degrees of maneuverability.  
	 Regarding claim 2 (Original), Asamizu, as modified, discloses the screw guide device according to Claim 1, and Lagler further teaches
wherein the guide member (fingers 21) includes a plurality of guide bits (fingers 21 considered the “guide bits”) provided in a circumferential direction around a central axis of the 
wherein the screw insert (30) is formed by being surrounded by the plurality of guide bits (fingers 21) (Fig. 2).
	Regarding claim 7 (Previously Presented), Asamizu, as modified by Lagler, discloses the screw guide device according to Claim 1, wherein Lagler further teaches a spring (spring 27 of Lagler) that is configured to bias the guide member (fingers 21) in a closing direction (“spring 27 includes arms which extend upwardly alongside the fingers 21 and urge the free ends of the fingers of each pair toward each other”) [Lagler; col. 2, lines 58-61].
	Regarding claim 8 (Previously Presented), Asamizu, as modified by Lagler, discloses the screw guide device according to Claim 1, wherein Lagler further teaches a radial-direction advancing-retracting actuator (carriage 22 “is arranged for automatic movement along an arcuate path suggested by the arrow “a”) [Lagler; col. 2, lines 39-42] that causes the guide member (fingers 21) to retract from between the workpiece (11) to be fastened and the screw fastening device (12) in a direction (horizontal direction) intersecting with a direction in which the workpiece (11) to be fastened and the screw fastening device face each other (Figs. 4 and 5).
	Regarding claim 9 (Previously Presented), Asamizu, as modified by Lagler, discloses the screw guide device according to Claim 1, and Lagler further teaches an elevating actuator (the means in which carriage 22 “is arranged for automatic movement along an arcuate path suggested by arrow “a” and along a linear path suggested by the arrow “b”) [Lagler; col. 2, lines 39-42] that causes the guide member (fingers 21) to retract away from the workpiece to be fastened in a direction (“b”) in which the workpiece (11) to be fastened and the screw fastening device (12) face each other (Fig. 1).
Regarding claim 10 (Previously Presented), Asamizu, as modified, discloses a screw-fastening robot system comprising: the screw guide device according to Claim 1;
a robot having an arm (“mounting robots 5 each include a hand 20, and a robot arm 21 that is provided on a floor surface and causes an attitude and position in three-dimensional space of the hand 20 to change”) [Asamizu; paragraph 0085] that is movable relative to the workpiece (sunroof member 3) to be fastened [Asamizu; paragraph 0085]; the screw fastening device (23) that is attached to a distal end of the arm (21) (Fig. 8) and that fastens the screw (51A) to the screw hole in the workpiece to be fastened from a lower side toward an upper side of the workpiece (3) to be fastened (Figs. 1 and 8); and
a control device (controller 6) that controls the robot (configured to control the mounting robot 5, which includes robot arm 21) [Asamizu; paragraph 0016], the screw fastening device (21),
wherein the support (conveying robot 4) supports the workpiece (sunroof 3) to be fastened so that the screw hole (bolt hole 33) extends in the vertical direction (Figs. 1 and 2).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asamizu (US-2011/0022217) in view of Lagler (US-3,233,752) and further in view of Ito (JP63097857A) and Helms (US-3,056,441).
Regarding claims 4 (Original) and 5 (Original), Asamizu, as modified by Lagler, discloses the screw guide device according to Claim 1, but fails to disclose wherein the guide member (fingers 21) has a tapered guide surface whose diameter gradually decreases toward the screw hole along the central axis, wherein a diameter of the screw insert (30) at an end thereof close to the screw hole is smaller than or equal to an inner diameter of the screw hole.
However, Helms (US-3,056,441) teaches a guide member (jaws 48) having a tapered guide surface (“curved guiding surfaces 51”) whose diameter gradually decreases toward a screw hole along the central axis (Fig. 2), wherein a diameter of a screw insert (51) at an end thereof .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asamizu (US-2011/0022217) in view of Lagler (US-3,233,752) and further in view of Ito (JP63097857A) and Nagatsuka (US-2016/0082600).
Regarding claim 6 (Previously Presented), Asamizu, as modified by Lagler, discloses the screw guide device according to Claim 1, but fails to disclose wherein the guide device body (carriage 22 of Lagler) is an opening-closing actuator that opens and closes the guide member (fingers 21 of Lagler) in the radial direction.
However, Nagatsuka (US-2016/0082600) teaches wherein a guide device body (hand 1) includes an opening-closing actuator (rotating plate 5, links 31, 32) that opens and closes a guide member (gripping members 21, 22) in a radial direction (Figs. 4 and 5). Since Nagatsuka is pertinent to grippers, it therefore would have been obvious to one of ordinary skill in the art to modify the gripper of Lagler with an actuator as taught by Nagatsuka in order to provide an automated grip and release of the workpiece of various sizes that would also prevent accidental dislodgement [Nagatsuka; paragraph 0046], such as might happen in Lagler if a misalignment and/or bumping occurs [Lagler; col. 4, lines 3-11].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asamizu (US-2011/0022217) in view of Lagler (US-3,233,752) and further in view of Ito (JP63097857A) and Otake (US-2008/0168639).
	Regarding claim 11 (Previously Presented), Asamizu discloses the screw guide device according to Claim 10,
wherein the workpiece to be fastened is a disk-shaped member (substantially flattened member) (Fig. 2) that has an outer peripheral section provided with a plurality of screw holes (33) arranged in the circumferential direction (Fig. 2), and
the support (conveying robot) that supports the workpiece (3) to be fastened but fails to disclose the workpiece is supported in a rotatable manner about the center of the workpiece (3) to be fastened.
As to the screw fastening guide device being controlled with the controller of the robot and screw fastening device, Lagler desires that the screw guide device be automatic and thus would have been obvious to one of ordinary skill in the art to provide a controller for the operation of the screw guide device in order to effect automatic, rather than manual, operation.  Since Asamizu in discloses a controller for controlling parts of a fastening device, it therefore would have been obvious to one of ordinary skill in the art to use a single controller for all of the automatic functions in order to more easily coordinate their movements relative to each other, such as applying the screw fastening device only after the guide device positions the screw.  
As to rotatably supporting the workpiece about the center of the workpiece, Asamizu states that the workpiece is supported by a robotic arm 11 [Asamizu; paragraph 0069].  Otake (US-2008/0168639) teaches a robot arm (2) for installing a door/window on an automobile which supports a workpiece to be fastened in a rotatable manner about the center of the workpiece to be fastened (both by rotation shafts 12 and 13) (Fig. 1) [Otake; paragraph 0017].  Since Asamizu is silent as to the type of robot arm used to convey the automotive part, it therefore would have been obvious to one of ordinary skill in the art to use Otake to provide the robot arm used for .  

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference request, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1, 2, and 4-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asamizu (US-2011/0022217.
	Applicant’s argument that the prior art does not teach the screw from being fastened from below is considered persuasive.  The prior art of Lagler, being the main reference, physically prevents access to the underside of the workpiece 11 and thus, combined with Engelberger, fails to disclose a structure capable of fastening “from below to the screw hole formed in a workpiece to be fastened” where “the workpiece to be fastened is supported by a support provided on a floor.”  Thus the argument is persuasive and the rejection withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723